Citation Nr: 1545770	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell




INTRODUCTION

The Veteran had service in the reserves and he had active service in the U.S. Navy from October 1972 to June 1976, and from August 1989 to September 1998.  

This matter came before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran had requested a personal hearing in this appeal before a Veterans Law Judge at the RO.  However, the Veteran failed to appear for the hearing and it is therefore deemed to have been withdrawn.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

Tinnitus is first shown by the credible evidence years after active service and is unrelated to prior military service or any event or activity therein.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

By letter December 2009 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the was notified of the information and evidence necessary to substantiate the claim for service connection for tinnitus; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records have been secured, or are contained in electronic claims processing systems of VA.  The service treatment records (STRs) are on file.  The Veteran was scheduled for a hearing to testify in support of his claim but he did not attend that hearing.  

On file is a report of a VA examination of the Veteran as to the claimed disability, as well as an addendum, both by the same clinical audiologist, setting forth a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran and his representative have challenged the adequacy of the examination and medical opinion obtained.  Cumulatively, in the VA Form 9, the September 2015 Statement in Lieu of VA Form 646, and the September 2015 Informal Hearing Presentation it was averred that the examination did not adequately assess the Veteran's statement that his tinnitus began during active service, that an audiogram is not a conclusive tool to rule out the presence of tinnitus, and that the opinion of the examining audiologist is subjective in nature.  

With respect to the first argument, i.e., consideration by the examiner of the Veteran's statements that tinnitus began during service, this requires an assessment of the credibility of this lay evidence which is something that falls within the domain of VA adjudicators and not VA examiners.  Further, an examiner need not always give detailed reasons and bases for a diagnosis or opinion when, as in this case, the connection between the facts and the diagnosis or opinion is apparent.  Kessel v. West, 13 Vet. App. 9, 20 (1999) (en banc) (distinguishing Felden v. West, 11 Vet. App. 427 (1998)); see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (there is no error in relying on an examination report that does not "explicitly lay out the examiner's journey" from facts to conclusion, so long as the examiner's reasoning is otherwise discernable).    

As to the second argument, i.e., , that an audiogram is not a conclusive tool to rule out the presence of tinnitus, nothing in the report of the VA examination or addendum even remotely suggests that the audiometric testing that the Veteran underwent in February 2010 actually ruled out the presence of tinnitus.  Moreover, in this case, it is clear that his tinnitus is a subjective experience and can be neither confirmed nor ruled out by any known test(s).  Further, nothing in the reports of the examination or addendum actually states that the presence of tinnitus was ruled out.  

As to the last contention, i.e., that the opinion of the examining audiologist is subjective in nature, other than citation to and quoting from VA Training Letter 07-04 the Veteran and his representative offer no medical or specialized information in this case and, while having been provided the opportunity, have not obtained or offered any medical opinion which is predicated upon the specific facts of this case.  Again, the Veteran and his representative have not pointed to any authority which indicates that there is a known objective test or procedure for verifying the actual presence of tinnitus, or even its' etiology.  Moreover, while opinions by their very nature are subjective, it is the underlying rationale based on medical expertise, as in this case, which gives it probative adjudicative value.  Otherwise, the Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination report and addendum are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2015).   

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Principles of Service Connection

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain specifically listed chronic will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, tinnitus is not chronic disease listed at 38 C.F.R. § 3.309(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (a) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) which requires (i) a sufficient combination of manifestations for disease identification, and (ii) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic" and (iii) subsequent manifestations of the same chronic disease, or (b) if chronicity in service is not established, as above, by evidence of continuity of symptomatology which requires that (i) a condition was 'noted' during service, and (ii) evidence of postservice continuity of the same symptomatology, and (iii) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, i.e., when its symptoms are capable of lay observation and it may be diagnosed by its unique and readily identifiable features; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not, by itself, constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  However, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board error in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Background

The STRs revealed that throughout the Veteran's military career he was given earplugs in connection with his work as a diver and was often exposed to excessive noise.  

Reports of audiometric testing during the Veteran's first period of active duty are not of record except the report of the examination for release from the Veteran's first period of active duty and audiometric testing at that time revealed the Veteran's hearing acuity, in decibels at certain frequencies (not including 3,000 and 6,000 Hertz) was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
8,000
Right Ear
5
0
0
Not Tested
0
5
Left Ear
0
0
10
Not tested
0
0

On examination in November 1976 audiometric testing revealed the Veteran's hearing acuity, in decibels at certain frequencies was as shown below (testing was not conducted at 3,000 and 6,000 Hertz): 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
15
15
Not tested
15
Left Ear
15
15
15
Not tested
15

In January 1977 audiometric testing revealed the Veteran's hearing acuity, in decibels at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
0
0
5
0
0
5
Left Ear
5
5
20
5
5
15

In March 1978 audiometric testing revealed the Veteran's hearing acuity, in decibels at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
0
0
0
5
10
5
Left Ear
5
0
25
5
5
10

On examination in November 1978 audiometric testing revealed the Veteran's hearing acuity, in decibels at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
5
5
0
0
0
0
Left Ear
5
5
0
0
0
0

On examination in September 1982 audiometric testing revealed the Veteran's hearing acuity, in decibels at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
10
5
0
0
10
10
Left Ear
10
0
20
0
0
0

On re-enlistment examination into the reserves in November 1983 audiometric testing revealed the Veteran's hearing acuity, in decibels at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
10
10
0
10
10
10
Left Ear
5
5
10
10
5
10

An examination in November 1984, an explosive diver's physical examination, shows that audiometric testing revealed the Veteran's hearing acuity in decibels, at certain frequencies was as shown below: 



Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
0
5
5
0
5
5
Left Ear
5
5
15
0
5
5

STRs during the Veteran's service in the reserves show that in February 1986 he complained of pain in his right ear of one day duration.  The external canal of the right ear and the tympanic membrane were red.  The assessment was otitis externa and otitis media of the right ear, for which he was given antibiotic medication.  

In April 1986 the Veteran reported that since his last examination he had not had "ringing or buzzing of the ears" or an "[a]wareness of hearing loss."  He was examined because he was an explosive ordnance diver.  Audiometric testing revealed the Veteran's hearing acuity, in decibels at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
5
5
0
0
10
20
Left Ear
10
5
20
0
10
0

He was found to be qualified for full unrestricted duty.  

An examination in March 1987, an explosive diver's physical examination, shows that audiometric testing revealed the Veteran's hearing acuity, in decibels at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
0
5
0
0
5
10
Left Ear
0
5
10
5
0
0

An examination in April 1988, an explosive diver's physical examination, shows that audiometric testing revealed the Veteran's hearing acuity, in decibels at certain frequencies was as shown below: 


Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
0
5
0
0
5
10
Left Ear
0
0
20
0
5
5

An examination in May 1989, an explosive diver's physical examination, shows that the Veteran's tympanic membranes were mobile to Valsalva maneuver, and audiometric testing revealed his hearing acuity, in decibels at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
0
10
0
5
0
0
Left Ear
0
0
20
10
0
5

In December 1989, during active duty, the Veteran complained of several aches and pains.  On examination his ear canals were clear and his tympanic membranes were normal.  Valsalva was positive.  The assessment was "URI (upper respiratory infection)/pharyngitis vs viral syndrome."  The next day the assessment was "resolving URI/viral syndrome."  

An examination in January 1990, an explosive diver's physical examination, shows that audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
0
5
0
0
0
15
Left Ear
0
0
20
0
0
20

In June 1991 the Veteran reported that since his last examination he had not had "ringing or buzzing of the ears" or an "[a]wareness of hearing loss."  It was noted that he sometimes worked with explosives while diving.  

On examination in April 1992 the Veteran's ears and tympanic membranes were normal.  

In June 1991 and again in May 1992 a history as to possible occupational exposure to various substances was conducted, in which the Veteran reported that he had never been told that he had a hearing loss.  

In February 1993 the Veteran had sinus congestion and a productive cough.  On examination his tympanic membranes were reflective and pearly grey.  The assessment was probable bronchitis.  

An examination in May 1994, an explosive diver's physical examination, shows that audiometric testing revealed the Veteran's hearing acuity, in decibels at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
0
5
5
5
5
5
Left Ear
0
0
15
5
0
15

On retirement examination in July 1998 the Veteran's audiometric testing revealed his hearing acuity, in decibels at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
0
5
0
5
5
5
Left Ear
5
0
0
0
0
10

In an adjunct medical history questionnaire the Veteran reported not having or having had hearing loss or recurrent ear infections.  

The Veteran's DD 214 for his second period of service, from August 1989 to September 1998 shows that his military occupational specialties were: Master Explosives Ordnance Technician, Senior Explosives Ordnance Technician, Explosives Ordnance Technician, Technician Parachutist, and Diver Second Class.   

In the Veteran's November 2009 VA Form 21-526, Application for Compensation and/or Pension he reported having tinnitus due to diving but also reported not having had any treatment for it.  

In response to VA's VCAA notice letter, the Veteran submitted a statement in December 2009 reporting that as to tinnitus, over the course of 16 years of military working dives his auditory system was subjected to multiple bounce dives, intense pressure changes, noise, physical injury and exposure to contaminated water.  All of this might have resulted in chronic ear infections, potential hearing loss, perforated and ruptured tympanic membranes causing hearing loss, tinnitus, and vertigo.  However, while his hearing was very good, he had constant ringing in his ears, although it was not documented.  

By letter in March 2010 the RO inquired whether the Veteran was claiming service connection for chronic ear infections, potential hearing loss, perforated tympanic ruptures, and vertigo.  However, the Veteran has never set forth a claim for these disabilities.  

A September 2010 clinical record of the Presbyterian Medical Group reflects that the Veteran was evaluated for bilateral knee pain but noted a history of his having ringing in his ears.  

On VA audiology evaluation in February 2010 a clinical audiologist reviewed the Veteran's claim file.  It was noted that the Veteran felt that his hearing was within normal limits but that he had had constant bilateral tinnitus which had started in the mid 1980's, after starting his diving career.  He related a history of in-service noise exposure from ship motors, ship catapults, other ship noises, had been a diver.  He related having had intermittent noise exposure for 16 years during service.  He denied occupational noise exposure but had some recreational noise exposure from motorcycles.  

Audiometric testing revealed his hearing acuity, in decibels at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
5
10
0
5
Left Ear
5
10
0
0
5

Discrimination ability was 100 percent, bilaterally.  The assessment was that the Veteran's hearing was clinically normal.  It was noted that although a hearing loss was not present, hearing was slightly reduced at 6000 and 8000 Hertz, bilaterally (although the actual threshold levels were not reported) which was consistent with the Veteran's reports of tinnitus.  Also, pure tone air and bone conduction audiometry tests showed hearing was within normal limits in each ear.  Speech recognition scores of 100 percent for the right and left ear were achieved with speech presented at 60 decibels in each ear.  

In a March 2010 addendum, the clinical audiologist that conducted the February 2010 audiology examination stated that tinnitus was not caused by or a result of a change in hearing shown in military service and/or noise exposure.  

The rationale was that at the time of the Veteran's separation his hearing was well within normal limits through 6000 Hertz.  Based on earlier audiometric tests compared to testing completed in 1998, there was not a significant threshold shift in the hearing in either the right or left ear.  With hearing being well within normal limits throughout active duty service and at separation, the current reported tinnitus was not related to changes in hearing shown in military service and/or noise exposure.  

On VA orthopedic examination in April 2011 the Veteran reported having worked as an office manager for the past 2 to 5 years.  

On file is VA Training Letter 07-04 which notes that most symptoms of decompression sickness (DCS) resolved with treatment but that residual permanent damage could sometimes occur.  Repetitive cases of DCS are believed to cause cumulative damage, which included hearing loss, vertigo, tinnitus, and disequilibrium.   


Analysis

Where the STRs are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the SMRs in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

In this case, it is not shown, contended or claimed that the Veteran now has a current hearing loss by VA standards.  However, it is at least implied that he has decreased auditory acuity in frequencies higher than those considered by VA for the limited purpose of establishing a hearing loss, and that such decreased auditory acuity in those higher frequencies is evidence of tinnitus.  As to this, the recent VA examiner found that this was consistent with the complaint of bilateral tinnitus.  That VA examiner did not find that the Veteran did not have tinnitus.  Moreover, the Board concedes that the Veteran does have tinnitus.  However, mere in-service exposure to acoustic trauma and the current presence of tinnitus is not sufficient for a grant of service connection.  There must be a nexus between the two or evidence of continuity of symptomatology.  


In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, in-service audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not meet the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

However, the holding in Hensley, Id., places no limitation on the results of in-service audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a postservice examiner found audiometric results etiologically relevant).  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (noting that the Board had conceded in-service exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards).  More to the point, in this case the audiometric testing conducted at the time of the Veteran's service separation examination did not, in the opinion of the VA examiner, reflect a shift in auditory thresholds at any relevant frequency in either ear.  If such testing had reflected a threshold shift indicative of hearing loss in the higher frequencies, and even if not sufficient to establish the existence of a hearing loss by VA standard, the VA examiner would have reported it.  

Accordingly, it must be concluded that there were no shift in threshold levels which could not be indicative of a hearing loss and, so, also suggestive of decreased hearing acuity in the high frequencies at service discharge consistent with the then presence of tinnitus.  Thus, the holding in Hensley, Id., is inapposite.  

If a veteran is service-connected for hearing loss, then in a claim for service connection for tinnitus, VA must "consider a theory of secondary service connection for tinnitus based on the appellant's service[-]connected bilateral hearing loss" because VA is required to consider all theories of entitlement.  Fountain v. McDonald, No. 13-0540, slip op. at 22 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (citing Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub. non. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009).  Here, however, the Veteran is not service-connected for hearing loss in either ear.  Thus, the question of secondary service connection and secondary aggravation is not presented.  

If a veteran has a chronic disease during service, it is expected that he would seek treatment or evaluation therefor.  As to this, 38 C.F.R. § 3.303(b) provides that "[f]or the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word ''Chronic'.''  In fact, it is assumed that a chronic disease is of such severity that, when shown as such during service, there is no requirement of evidentiary showing of continuity.  Consequently, if the Veteran did have a chronic disease during service, or even tinnitus, it would be expected that he would at least complain of it to appropriate medical personnel or otherwise seek treatment or evaluation.  

There is no clinical indication in the STRs of the Veteran having any combination of manifestations sufficient to identify a chronic tinnitus either ear during active service.  Specifically, there were no complaints or treatment for tinnitus during service and audiometric testing at service separation in 1998 at the highest tested frequency of 4,000 Hz revealed threshold levels that are far from the anticipate level which would suggest the presence of a hearing loss by VA standards.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).

Thus, chronicity of an in-service tinnitus in either ear is not adequately supported by the STRs and the evidence as a whole.  Accordingly, a showing of continuity of symptomatology after service or competent medical evidence of a nexus with service is required to support the claims when, as here, it is unquestioned that the Veteran now has tinnitus. 

In adjudicating a claim for service connection for tinnitus "[c]ontinuing symptoms, not treatment, must be the focus of the evidentiary analysis."  Fountain v. McDonald, No. 13-0540, slip op. at 7 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (citing Wilson v. Derwinski, 2 Vet.App. 16, 19 (1991)). 

Here, the Veteran has contended that his tinnitus started in the 1980s, after he became a diver.  However, the STRs show that in 1986 he denied having tinnitus, as he did again even later in 1991.  This tends to refute the Veteran's more recently related history, which does not predate the filing of his November 2009 claim for service connection, that his tinnitus dates back to his service as a diver and been exposed to explosive ordnance.  In this regard, the Board notes the Veteran's repeated references to VA Training Letter 07-04 with respect to the potential adverse complications of repeated diving.  In this regard, he had a single and isolated episode of otitis externa and otitis media in February 1986 and a URI in 1989 but each resolved with medication and neither of these recurred; but, more to the point, after each he specifically denied having tinnitus, i.e., in April 1986 and December 1991, although he had possible bronchitis in February 1993 when an examination found no abnormality of his tympanic membranes.  In sum, there is no evidence that he had the type of repeated ear infections, vertigo, or injury to the tympanic membranes of the type to which he cited in the VA Training Letter.  Thus, contrary to the contention on appeal, the fact that he did not have repeated ear infections, vertigo, or injury to the tympanic membranes which would be consistent with the type of injury described in the Training Letter, weighs against the claim.  

From the record it is clear that the VA examiner in this case accepted as true the Veteran's in-service exposure to acoustic trauma.  Nevertheless, the examiner's opinion was that the tinnitus was not of service origin because it was not consistent with audiometric findings during service which might suggest a type of hearing loss that is consistent with the presence of tinnitus.  For these reasons the Board finds that the opinion of the 2010 VA examiner must be given greater weight.  

The Board has considered the Veteran's statements as to his exposure to loud noise during active service and reportedly noting the presence of tinnitus in the 1980s.  Significantly, and adversely affecting his credibility, he did not mention his extensive postservice recreational exposure to noise from motorcycles.  However, even conceding that the Veteran was exposed to acoustic trauma during service, this is not the same as having sustained the type of injury that necessarily and always causes tinnitus.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean that he necessarily developed tinnitus thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  

As to continuity of symptoms, the Veteran's statements are that he had tinnitus since his exposure to loud noise during his military service.  However, the Board again notes that in 1986, and even later in 1991, he denied having tinnitus.  In this regard, it is not incidental that virtually all contemporaneous clinical data addressing and documenting tinnitus only postdate, i.e., follows the Veteran's postservice noise exposure.  Indeed, the Veteran has even at times suggested that his tinnitus was of "delayed" onset.  However, he has offered nothing which was tend to show, much less establish, that tinnitus can be of a "delayed" onset and thereby first manifest many years after any inciting acoustic trauma during service.  

The Board will not ignore the possibility that the current tinnitus could, at least theoretically, be related to some combination of causes, i.e., of service origin and postservice origin.  However, as it stands, the greater weight of the probative evidence shows that whatever the cause of the tinnitus, first claimed and shown in 2009, is not related to military service.  

The Veteran is competent to attest to his personal perception of his tinnitus during and after service.  However, the Board finds that the Veteran's assertions that he has experienced tinnitus continuously during the many years since service are not credible.  In this regard, a lack of contemporaneous medical evidence does not necessarily render lay assertions non-credible.  See Buchanan v. Nicholson, 7 Vet. App. 498, 511 (1998), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996).  Here, as already stated, the evidence affirmatively contradicts his more recently related history of continuous tinnitus since the 1980s.  

Had his clinical history been different, i.e., if he had actually had tinnitus since the 1980s, it would be reasonable to expect that such a clinical history would have been properly recorded, inasmuch as a physician's understanding of a patient's clinical history is an essential part of rendering the proper diagnosis which precedes treatment or therapy.  However, it was not.  Rather, his STRs extend over a period of many years, including a substantial period of time after the 1980s, his history of having denied having tinnitus was recorded on multiple occasions, at least 1986 and 1991, long prior to his more recently related history of the onset of tinnitus in the 1980s.  

Additionally, the Veteran has not stated or even suggested that he was diagnosed with a tinnitus during service or within one year after his December 1998 service discharge.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Likewise, there is no evidence that the Veteran's lay statements describing symptoms during service has been supported by a later diagnosis of tinnitus by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While posited as lay evidence, the Veteran's belief that the in-service noise exposure was the cause or a precursor of his current tinnitus, it is actually a medical opinion in the guise of lay evidence and, as such, is not competent because tinnitus can have many causes and so medical expertise is necessary to resolve the question.  Moreover, he has not offered anything which would explain why his acknowledged in-service noise exposure would cause tinnitus, especially when it was clinically corroborated many years after service and, only after his years of postservice recreational noise exposure.  

Since consistency is the hallmark of credibility, and because the Veteran's history is not in keeping with the evidentiary record as a whole, the Board finds that the Veteran's statements of continuous tinnitus since in-service noise exposure are not credible.  

Accordingly, the Board concludes that the lay testimony is not credible for the purpose of establishing continuity of symptomatology.  At issue then, is whether the Veteran's current tinnitus can be related to in-service noise exposure, or any other potential cause of hearing loss, by competent medical evidence.  However, there is no medical opinion of record which shows a relationship between the Veteran's current tinnitus and any causation, incident or event during service.  

The lapse of a number of years between the in-service noise exposure and the earliest contemporaneous evidence after service of tinnitus, and this only after years of postservice recreational noise exposure is further evidence against there being a nexus between the in-service noise exposure and current tinnitus.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the absence of treatment is not dispositive, it suggests that he had no tinnitus, consistent with the clinical evidence of postservice noise exposure, and contrary to the Veteran's statements.  Moreover, the recent VA examiner opined that any current tinnitus is unrelated to the Veteran's military service due to the absence of significant audiometric findings and, implicitly, both a lack of in-service complaints and treatment, and the passage of time without corroborating evidence of complaints of tinnitus.  As explained, this medical opinion is of greater probative value than the favorable lay evidence of the Veteran which does not account for his postservice occupational noise exposure or the Veteran's admissions in 1986 and 1991 the he did not have tinnitus.  

Posited against this is the Veteran's interpretation of the evidence which is not supported by the actual medical evidence on file.  The Board is not required to accept the Veteran's lay interpretation of medical evidence because the Veteran lacks the education, experience, and training to make such interpretations.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While competent medical evidence is not always required in a claim for service connection, and competent lay evidence may suffice in an appropriate circumstance, competent evidence of some kind, either medical or lay evidence, is required.  Here, there is neither competent medical evidence nor lay evidence which is both competent and credible that establishes continuity of symptomatology or the required nexus between the in-service noise exposure and the current tinnitus.  

Thus, the Board finds that the record as a whole and in particular the probative opinion of the recent VA examiner outweighs, for the reasons explained, the credibility of the Veteran's statements of in-service onset and putative continuity of symptomatology of tinnitus.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, the most persuasive evidence is the 2010 medical opinion addressing the question of etiology of the Veteran's current tinnitus and, unfortunately, it is negative.  

Accordingly, service connection for tinnitus is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  









ORDER

Service connection for tinnitus is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


